—Appeal from an order and judgment of the Supreme Court at Special Term, entered December 21, 1977 in Cortland County, which dismissed the defendants’ counterclaims and granted plaintiff partial summary judgment for the rent due in May of 1977. Order and judgment affirmed, with costs, on the opinion of Yesawich, J., at Special Term. We would only add that the defendants’ charge of partiality on the part of Special Term is entirely unfounded and devoid of any semblance of merit. Greenblott, J. P., Kane, Staley, Jr., Main and Herlihy, JJ., concur.